NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

CHARLES PUTNEY,                    :      CIV. NO. 18-15716 (RMB)
                                   :
                  Plaintiff        :
                                   :
     v.                            :            OPINION
                                   :
NEW JERSEY DEPARTMENT OF           :
CORRECTIONS, et al.,               :
                                   :
                  Defendants       :


BUMB, United States District Judge

     On November 6, 2018, Plaintiff Charles Putney, a prisoner

formerly confined at Southern State Correctional Facility, filed

a civil rights action under 42 U.S.C. § 1983. (Compl., ECF No. 1.)

On March 25, 2019, this Court issued an Opinion and Order, granting

Plaintiff’s   IFP   application    and    permitting    Plaintiff’s    Eighth

Amendment   inadequate   medical       care   claims   to   proceed   against

Psychologist Loddo, Psychologist Blackwell and Connie Purcell.

(Opinion, ECF No. 6; Order, ECF No. 7.) On March 26, 2019, the

Clerk of Court sent Plaintiff copies of United States Marshals

Form 285 (“285 form(s)”), which Plaintiff was directed to complete

and return so that the United States Marshals Office could serve

the summons and complaint on the defendants. Service of the summons

and complaint was due on June 24, 2019, pursuant to Federal Rule
of Civil Procedure 4(m). Plaintiff never returned the completed

285 forms.

I. DISCUSSION

     Federal Rule of Civil Procedure 41(b) provides:

          (b) Involuntary Dismissal; Effect. If the
          plaintiff fails to prosecute or to comply with
          these rules or a court order, a defendant may
          move to dismiss the action or any claim
          against it. Unless the dismissal order states
          otherwise, a dismissal under this subdivision
          (b) and any dismissal not under this rule--
          except one for lack of jurisdiction, improper
          venue, or failure to join a party under Rule
          19--operates as an adjudication on the merits.

A court may sua sponte dismiss an action under Rule 41(b) for

failure to prosecute. Parks v. Ingersoll-Rand Co., 380 F. App'x

190, 195–96 (3d Cir. 2010)

     When dismissing an action as a sanction, a court should weigh

the following factors:

          (1) the extent of the party's personal
          responsibility; (2) the prejudice to the
          adversary caused by the failure to meet
          scheduling orders and respond to discovery;
          (3) a history of dilatoriness; (4) whether the
          conduct of the party or the attorney was
          willful or in bad faith; (5) the effectiveness
          of sanctions other than dismissal, which
          entails an analysis of alternative sanctions;
          and (6) the meritoriousness of the claim or
          defense.




                                2
Poulis v. State Farm Fire and Cas. Co., 747 F.2d 863, 868 (3rd

Cir. 1984).

     A.   Extent of the Party’s Personal Responsibility

     Plaintiff,   as     an   unrepresented   litigant,   is   solely

responsible for prosecuting his civil rights action against the

defendants. Plaintiff was required only to return the completed

285 forms, and the United States Marshals Office would then serve

the summons and complaint on the defendants. The Clerk’s Office

provided Plaintiff with the necessary forms. (Transmittal of USM

285 Forms, ECF No. 9.)

     B.   Prejudice to the Adversary

     Plaintiff has not returned any 285 Forms and the defendants

have not been served with the complaint. Pursuant to Plaintiff’s

April 26, 2019 notice of change of address, he may not have

received the 285 forms. (Notice, ECF No. 10.)

     C.   History of Dilatoriness

     Plaintiff has taken only one step in prosecuting this action,

filing the complaint.

     D.   Whether the Conduct of the Party Was Willful or in Bad
          Faith

     It is not presently known whether Plaintiff’s failure to

prosecute this action was willful or in bad faith.

     E.   Effectiveness of Alternative Sanctions


                                   3
      Dismissal without prejudice is warranted to permit Plaintiff

to show good cause for his dilatoriness.

      F.   The Merits of the Claims or Defenses

      The Court has permitted Plaintiff’s complaint to proceed past

screening pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b).

II.   CONCLUSION

      For the reasons discussed above, the Court will dismiss this

action without prejudice for failure to prosecute.



An appropriate Order follows.



Dated: August 20, 2019



                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                 4
